: Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 1 of 6

AO 106 (Rev. 04/10) Application for a Search Warrant FILED .

   

 

UNITED STATES DISTRICT COURT

for the : es
District of New Mexico -) CRK-LAS CRUC AC

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

The person of Ethan Ryan Xavier Oller;
DOB: x/xx/2001, SSN: xxx-xx-0274

— ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

5 ive its | ion): : ‘
PRS Sone Hann ian XAG Bier, born xx/xx/2001, Social Security Number xxx-xx-0274

located in the District of New Mexico , there is now concealed (identify the
person or describe the property to be seized):
DNA sample in the form of saliva from the person of Ethan Ryan Xavier Oller.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence of acrime;
© contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 U.S.C. § 841 & 846 Possession with Intent/Distribute Marijuana/THC; Conspiracy
Title 18 U.S.C. § 924(c) Possession of a Firearm in Furtherance of a Drug Trafficking Crime

The application is based_on these facts: . . ; —
See Attachment A, which is hereby attached and incorporated by reference into this warrant application.

a Continued on the attached sheet.
© Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the atta sheet. : -
7 Applicant - a
FBI TFO Ra orales

Printgll name and title

 

 

 

   
 

Sworn to before me and signed in my presence.

Date: Zz Zoz0

 

NAdge 's signature

City and state: Las Cruces, New Mexico regory B. Wormuth, United States Magistrate Judge

Printed name and title

 

 
Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 2 of 6

ATTACHMENT A - AFFIDAVIT IN SUPPORT OF APPLICATION FOR AN ORDER
AUTHORIZING SEARCH WARRANT

l. This affidavit is made in support of an application for an order authorizing a search
warrant for DNA samples in the form of saliva from the persons of Sebastian Chacon and Ethan
Oller, related to violations of 21 U.S.C. §§ 841 and 846, and 18 U.S.C. § 924(c). The purpose of
obtaining the DNA samples is to identify whether the DNA of Subjects Sebastian Chacon and
Ethan Oller is on any of the firearms, ammunition, and/or drug packaging materials seized in this
case.

2. I am a detective with the Dofia Ana County Sheriff's Office and a Special Agent
with the Las Cruces/Dofia Ana County (LC-DAC) Metro Narcotics Agency. I am also a Federal
Bureau of Investigation (FBI) Task Force Officer (TFO) currently assigned to the FBI Southern
New Mexico Safe Streets Gang Task Force. I have been an FBI TFO since October 2018. As an
FBI TFO, I am authorized to investigate crimes involving violations of the Controlled Substances
Act, including violations of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 846, and federal firearm offenses
(18 U.S.C. §§ 922, 924), including violations of 18 U.S.C. § 924(c). I have received specialized
training on the subjects of narcotics trafficking and money laundering and have been personally
involved in investigations concerning the possession, distribution, and importation of controlled
substances, including marijuana, as well as methods used to finance narcotic transactions.

a 1 am familiar with the facts and circumstances of this investigation as a result of my
personal participation in the investigation, discussions with other agents who were involved in the
investigation, and review of reports written by other agents concerning the investigation. Because
this affidavit is being submitted for the limited purpose of establishing probable cause, I have not
included each and every known fact regarding the instant investigation. More specifically, I have
set forth only pertinent facts that I believe are necessary to establish probable cause to obtain a
DNA sample from Subjects Sebastian Chacon and Ethan Oller. To the extent statements of
Subjects Sebastian Chacon and Ethan Oller and other individuals/witnesses are referenced in this
affidavit, these statements are general summaries of what was stated, and are not intended to be
taken as exact verbatim quotes.

4. On March 4, 2020, at approximately 2130 hours, officers from the Las Cruces
Police Department (LCPD) were dispatched to 2200 Stern Dr., Las Cruces, New Mexico in

Page 1 of 5
Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 3 of 6

reference to a “shots fired” call. Upon arrival, officers observed multiple bullet holes on the outer
walls of Apartment #1 as well as spent 9mm bullet casings in the parking lot area in front of the
apartment. Officer Cuitlahuac Ortiz of LCPD was approached by a male witness and his mother,
tenants of Apartment #6, who advised the officer that they had information regarding who was
responsible for the shooting.

a The male witness stated that, prior to the shooting, he was involved in an argument
via the cellular telephone application Snapchat with a male named “Sebastian,” who has a
Snapchat profile name of “OBO-SEBAST.” During the digital argument, the witness sent Subject
Sebastian Chacon his address of 2200 Stern Dr., Las Cruces, NM and told the subject to “pull up.”
The witness advised that the individual he believed was responsible for the shooting was named
“Sebastian,” who was a “friend of a friend” of his. He further stated that the subject he was arguing
with on Snapchat is known by the moniker “PACK MAN,” and that he knew the girlfriend of
“PACK MAN,” who goes by the name of Mia Montoya.

6. The witness’s mother (also a tenant of Apartment #6), who was in her bedroom
during the shooting, also spoke with law enforcement the night of March 4, 2020 when officers
first responded to the shooting. She reported seeing a silver 4-Door Mercedes in the parking lot
of the apartment complex moments before the shooting occurred.

he Other witnesses from nearby apartments were also interviewed at the scene of the
shooting, and gave statements including but not limed to having observed a dark in color four door
car, a maroon/dark in color SUV, and a maroon Nissan in relation to the shooting.

8. The occupants of the apartment that got shot up (Apartment #1 at 2200 Stern Dr.)
gave consent for officers to enter their apartment and collect evidence. Affiant subsequently
determined that approximately 21 shots had been fired at or near the dwelling.

9. During the morning of March 5, 2020, the mother of the witness who engaged in
the Snapchat argument with “Sebastian” prior the shooting called law enforcement and advised
that, according to her son, the individuals involved in the shooting stay at the Woodspring Suites
hotel when they are in town, and may have a maroon Chevrolet vehicle. She further assisted law
enforcement in making contact with her son regarding the shooting incident once more, and
advised that subsequent to the shooting one of the subjects sent her son a photo of an assault rifle

and claimed responsibility for the shooting the night prior.

Page 2 of 5
Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 4 of 6

10. On March 5, 2020, at approximately 8:36 a.m., officers were dispatched to the
Woodspring Suites at 2080 S. Trivis in reference to the tip that the individuals involved in the
shooting were staying at that hotel.

11. | The witness who engaged in the Snapchat argument with “Sebastian” prior to the
shooting gave another statement the morning of March 5, 2020. The witness advised that earlier
that morning, one of the subjects with the Snapchat moniker “DIZZYPACS” sent him a photo of
rifle-type firearm in reference to the shooting the night prior. He also advised that “PACK MAN”
a.k.a. “Sebastian” sent him a Snapchat message that stated: “I pulled up in 20 minutes and I'll do
it again.” He identified the subjects involved in the shooting as “Sebastian” and an individual who
has a black cross tattoo next to his eye with the Snapchat moniker “DIZZYPACS.” He also
confirmed that the subjects were staying at the Woodspring Suites, stated that the Snapchat
argument was related to one of the subjects’ girlfriends and “talking shit.”

ea Officers also spoke with a Woodspring Suites staff member at approximately 9:05
a.m., who provided documentation indicating that Subjects Sebastian Chacon and Ethan Oller were
renting rooms #318 and #319 in the Woodspring Suites hotel.

13. As officers were searching for vehicles that matched the witness descriptions
provided, Subject Sebastian Chacon approached the officers in the hotel parking lot at
approximately 9:08 a.m. and asked why officers were at the hotel looking at license plates. Subject
Sebastian Chacon was advised that officers were unable to tell him what was going on at that time,
and he went back into the hotel.

14. At approximately 9:14 a.m., the staff member later advised an officer that the
hotel’s maintenance worker observed that the occupants of #318 and #319 were acting weird and
pacing back and forth.

LS. Shortly thereafter, at approximately 9:20 a.m., officers came into contact with
Subjects Sebastian Chacon and Ethan Oller, along with a female later identified as Mia Montoya,
in the hotel parking lot as they were walking out of the hotel. Officers noticed the odor of marijuana
emanating from the subjects. Subject Sebastian Chacon identified his name as “Sebastian,” stated
“we’re staying in room #317,” and then confirmed the subjects had two rooms and stated that the
other room was #318. Subject Ethan Oller had a tattoo of a cross on his face next to his eye, which
matched the description given by the prior witness. Both subjects were carrying backpacks, and

Subject Ethan Oller was in possession of keys to a grey 4-door Mercedes that was in the hotel

Page 3 of 5
 

 

Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 5 of 6

parking lot. Upon searching the Mercedes, Officers found 9mm bullet casings throughout the
vehicle that were consistent with the 9mm casings found where the shooting occurred at 2200
Stern Dr.

16. The individual later identified as Mia Montoya claimed ownership of a black four
door Nissan sedan, identified herself as the girlfriend of Subject Sebastian Chacon, allowed
officers to search her vehicle, and allowed officers to seize a white suitcase contained within her
vehicle that she identified as Subject Sebastian Chacon’s suitcase.

17. Officers later searched Subject Ethan Oller’s white backpack, and found a loaded
tan 9mm handgun, along with approximately 7.3 pounds of THC/marijuana products, which in my
training and experience is an amount consistent with distribution. The bullets in this 9mm handgun
were consistent with the 9mm bullet casings located at the scene of the shooting at 2200 Stern Dr.

18. Subject Sebastian Chacon’s blue backpack was also searched, and contained
approximately 6.96 pounds of marijuana/THC products, which in my training and experience is
also an amount consistent with distribution. Subject Sebastian Chacon also had approximately
$3,060 in cash on his person, which is an amount consistent with drug trafficking proceeds based
on my training and experience.

19, Subjects Sebastian Chacon and Ethan Oller were taken into custody upon the
discovery of a distributable amount of marijuana/THC products in each of their respective
backpacks. A State of New Mexico search warrant was obtained on March 5, 2020, which officers
used to search Subjects Sebastian Chacon and Ethan Oller’s hotel rooms (#318 and #319), the
white suitcase obtained from Subject Sebastian Chacon’s girlfriend Mia Montoya, and the grey 4-
door Mercedes vehicle.

20. Subjects Sebastian Chacon and Ethan Oller’s hotel rooms (#318 and #319) both
contained distributable quantities of marijuana/THC products, and Ethan Oller’s hotel room
contained two additional firearms: another tan 9mm handgun, and a short-barreled black and tan
AR-15 style firearm.

21. | Based on my training and experience, I know that firearms are utilized by drug
traffickers to protect themselves and their controlled substances. I believe that Subjects Sebastian
Chacon and Ethan Oller were distributing controlled substances in Las Cruces, New Mexico in

early March/late February 2020, and Sebastian Chacon and/or Ethan Oller were in possession of

Page 4 of 5
Case 2:20-mr-00642-GBW Document1 Filed 04/24/20 Page 6 of 6

the three aforementioned firearms during, in relation to, and in furtherance of their drug trafficking
activities.

oe Based on my training and experience, | am also aware that items such as
firearms, ammunition, and packaging materials often contain the fingerprints and/or DNA of
suspects who have handled the items. I am aware that DNA evidence is easily transferred to
metal and plastic surfaces, such as firearms and plastic packaging, and that this evidence may not
be visible to the naked eye. The evidence, if it exists, may assist in determining the identity of any
person who may have handled the firearms, ammunition, and/or their packaging or container they
were concealed in, in addition to drug packaging materials.

23. — Lalso know, based upon my training and experience, and in consultation with agents

from the Bureau of Alcohol, Tobacco and Firearms (ATF), that there are no commercially
manufactured firearms in the state of New Mexico. Accordingly, the seized firearms had traveled
in interstate commerce to be present in the state of New Mexico.
. 24, WHEREFORE, | believe that based upon the information contained herein, there
is probable cause to obtain a warrant to collect a DNA sample from the persons of Subjects
Sebastian Chacon and Ethan Oller, so that a qualified analyst can compare the samples to any
DNA samples retrieved from the any of the firearms, ammunition, and/or drug packaging materials
seized in this case.

29: Special Assistant United States Attorney Bradley Bartlett approved this application

for a search warrant.

DATED: blo. ote
Oo

 

 

 

Ramon Morales
FBI TFO

  

y day of April,

  

UNITED STATES MAGISTRATE JUDGE

Page 5 of 5
